Citation Nr: 1124926	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  03-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for epilepsy.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to February 1970. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that granted service connection and an initial 30 percent disability evaluation for PTSD.  The Veteran perfected an appeal as to the initial disability assigned and testified during a personal hearing at the RO in April 2003.  A transcript of the hearing is of record.  In a September 2004 decision, the Board granted a 50 percent evaluation for the Veteran's service-connected PTSD.  

The Veteran appealed the Board's September 2004 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2005 Order, the Court vacated that portion of the Board's decision that denied a rating in excess of 50 percent for PTSD, and remanded the matter to the Board. 

In April 2006, the Board remanded the Veteran's case to the RO for further evidentiary development.  In a January 2007 decision, the Board denied the Veteran's claim for an initial rating in excess of 50 percent for PTSD.

The Veteran appealed the Board's January 2007 decision to the Court.  In a May 2010 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to Board to provide a more complete explanation as to why staged ratings were unnecessary in the Veteran's case, particularly in light of its discussion of medical reports from 2002 and 2003.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  A copy of the Court's Memorandum Decision has been placed in the claims file.

Additionally, during the pendency of the Veteran's appeal, a July 2009 RO decision denied his request to reopen his previously denied claim for service connection for epilepsy.  He perfected an appeal as to that determination.

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.  


REMAND

The Veteran seeks to reopen his claim of service connection for epilepsy on the basis that the disability was due to or aggravated by his PTSD.  The Veteran's PTSD disability has been evaluated as 50 percent disabling since May 2001.

To reopen the claim there must be new and material evidence submitted.  New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).   

According to an October 2010 VA neurological examination report, "there is no way to determine whether this Veteran's PTSD is aggravating or worsening his seizure/spell disorder without resorting to mere speculation."  The VA examiner explained that most of the Veteran's recent mental health evaluations emphasized his problem and treatment of depression and his neurologists had no concrete medical evidence to assist them in diagnosing his seizure/spell disorder.  

The Veteran's primary care physician from the Jackson VA medical center (VAMC) arranged to have him sent to the Houston VAMVC for special studies and monitoring.  The VA examiner observed that, after this monitoring, the neurologists will have a better handle on what might be the cause of the Veteran's symtoms and will better be able to treat them.  

VAMC Houston medical records, dated during November and December 2010, reflect the Veteran's hospitalization for monitoring and study of seizures and that his physician asked if the Veteran's reported spells were seizures and was he having as many as reported.  But it is unclear if a written report or discharge summary was issued in response to the physician's inquiry.  

When there is doubt as the true nature of epileptiform attacks, neurological observation in a hospital adequate to make such a study is necessary.  To warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  38 C.F.R. § 4.121 (2010).  The results of the 2010 period of observation and evaluation should be obtained and reviewed by the October 2010 VA examiner.  

Furthermore, the Veteran seeks an initial rating in excess of 50 percent for PTSD.  The record shows that he last underwent VA psychiatric examination in August 2006.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

In this case, the August 2006 VA examination report is nearly five years old.  The Board finds that the Veteran should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Obtain a final discharge summary and/or physician's report regarding the Veteran's treatment and study for a seizure disorder at the VAMC in Houston from November 29 to December 3, 2010; and all records from the VAMC in Jackson, regarding his treatment for a psychiatric disorder, for the period from November 2010 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain the records should be placed in the claims file.

After the above development is accomplished, the claims folder should be returned to the October 2010 examiner who conducted the "Neurological Disorders" examination for review and clarification.  (If, and only if, that examiner is unavailable, should the Veteran be scheduled for a new VA neurological examination to determine the etiology of any epilepsy disorder found to be present).  The claims files should be made available to the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

If an epilepsy disorder is diagnosed (and has been observed on at least one occasion by a physician, see discussion of 38 C.F.R. § 4.121 in this document), the examiner is requested to render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed epilepsy disorder had its clinical onset or is otherwise related to his military service or his service-connected PTSD.  If not, is it at least as likely as not the epilepsy disorder has undergone a permanent, measurable increase in its severity due to the service-connected PTSD, and if so, what is that permanent measurable increase in its severity.  A complete rationale should be provided for all opinions rendered.

2. Then, schedule the Veteran for an appropriate VA psychiatric examination, performed by a medical specialist who has not previously examined him, to determine the current severity and all manifestations of his service-connected PTSD.  The claims folders should be made available to the examiner for review before the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The psychiatric examiner is requested to address the following:

a. the examiner should indicate, with respect to each of the psychiatric symptoms identified, whether such symptom is a symptom of the Veteran's service-connected PTSD.

b. To the extent possible, the manifestations of the service- connected PTSD should be distinguished from those of any other mental disorder found to be present.

c. The examiner should also provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's service-connected PTSD, including whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the service- connected PTSD, by itself, precludes the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).  Age is not to be considered a factor in rendering this opinion.

d. The examiner is specifically requested to include in the diagnostic formulation an Axis V diagnosis (GAF score) consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (4th. ed. revised, 1994) and an explanation of what the assigned score represents.

e. A complete rationale should be provided for all opinions provided.

3. Upon completion of the above-requested development, the RO/AMC should readjudicate the Veteran's claims.  All applicable laws and regulations should be considered.  If any benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


